Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 1 of 10                            PageID #: 7416




                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ALABAMA
                                        SOUTHERN DIVISION

  MARIE PATTERSON,                                     )
                                                       )
                          Plaintiff,                   )
                                                       )
  v.                                                   )
                                                       ) CIVIL ACTION NO. 18-00492-JB-MU
  GEORGIA PACIFIC, LLC, et al.,                        )
                                                       )
                          Defendants.                  )

                                        MEMORANDUM OPINION

          This Memorandum Opinion follows the Court’s Order dated July 16, 2020 (Doc. 136).

  granting Defendants’ Motion for Summary Judgment (Doc. 109).

                                               BACKGROUND

          Plaintiff’s First Amended Complaint (“FAC”) is the operative complaint in this action. (Doc.

  23). In it, Plaintiff alleges a single claim for retaliation “pursuant to Title VII of the Civil Rights Act

  42 U.S.C. § 2000e et seq and 42 U.S.C. § 1981 et seq.” (Id., PageID.141). Plaintiff contend

  Defendants terminated her in retaliation for “engaging in the protected activity of opposing

  pregnancy discrimination by her former employer,” against persons other than Plaintiff, and for

  giving a deposition in a related lawsuit to which she was not a party. (Id., PageID.142). Plaintiff

  filed a Charge of Discrimination with the EEOC on January 6, 2018. (Doc. 110-4, PageID.1526).

  The EEOC terminated its processing of Plaintiff’s Charge, and issued a Notice of Right to Sue dated

  August 30, 2018. (Doc. 1, PageID.15).

          Defendants argue they are entitled to summary judgment on the following independent

  grounds:


                                                      1
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 2 of 10                      PageID #: 7417




     1. Plaintiff’s claim is procedurally barred because it is beyond the scope of Plaintiff’s related
         EEOC charge.
     2. Plaintiff did not engage in statutorily protected activity.
     3. Plaintiff cannot prove a causal connection between the alleged protected activity and her
         termination.
     4. Plaintiff cannot demonstrate that Defendants’ reasons for her termination are pretext for
         retaliation.



  (Doc. 110, PageID.1330-1342). For the reasons set out herein, the Court concludes that

  Defendants are entitled to summary judgment on the second ground above. Specifically,

  Plaintiff’s opposition to pregnancy discrimination by her former employer is not "protected

  activity” under the “manager rule,” and, her opposition was not directed to any unlawful

  employment practice committed by Defendants. In light of these conclusions, the Court will not

  address the remaining grounds asserted in Defendants’ Motion.

                                       STANDARD OF REVIEW

     Under Rule 56(a) of the Federal Rules of Civil Procedure, “a court shall grant summary

  judgment if the movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” The party moving for summary judgment

  bears the “initial responsibility of informing the district court of the basis for [its] motion, and

  identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and

  admissions on file, together with the affidavits, if any,’ which [they] believe[ ] demonstrate the

  absence of a genuine issue of material fact.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

  Cir. 1991). Where the moving party does not have the burden of proof at trial, it may show that




                                                   2
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 3 of 10                     PageID #: 7418




  “there is an absence of evidence to support the non-moving party’s case.” Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986).

      If the moving party meets its initial burden, the non-movant must set forth specific facts,

  supported by citation to the evidence, to support the elements of the case at trial, and therefore,

  establish that there is a genuine issue for trial. Fed. R. Civ. P. 56(c).

      In deciding a motion for summary judgment, “[t]he evidence, and all reasonable inferences,

  must be viewed in the light most favorable to the nonmovant ….” McCormick v. City of Fort

  Lauderdale, 333 F.3d 1234, 1243 (11th Cir. 2003).

                                               DISCUSSION

      Plaintiff was an employed by Defendant Georgia Pacific, LLC on December 28, 2015. (Doc.

  23, PageID.133-135). She was hired in a managerial position titled “SR HR Manager.” (Id.,

  PageID.134). Plaintiff was assigned to the Alabama River Cellulous mill in Purdue Hill, Alabama

  in February 2016. (Id., PageID.136; and Doc. 110-2, PageID.1353). As SR HR Manager, Plaintiff

  was responsible for the following:

           [C]ontinuous improvement of the selection process, ensure employees connect
           with how they drive value for the company, identify talent gaps, coach
           supervisors on the development of gap closure plans, understand, develop,
           apply and coach employees on Market Based Management, Identify HR
           Compliance risks and develop gap closure plans to address risks while
           implementing a systematic approach to maintaining compliance, interpreting
           policies and practices, managing FMLA, ADA, Workers Compensation, EEO/AAP,
           investigating questions and/ or complaints, resolving employee relations issues
           and using each complaint/issue as an opportunity to understand the root cause
           and develop a plan to resolve the root cause, drive innovation in HR functions
           and processes aligning with the HR, Division and plant specific vision.




                                                     3
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 4 of 10                     PageID #: 7419




  (Doc. 23, PageID.136). Jeffrey Hawkins, Defendant Georgia Pacific’s HR Director, was Plaintiff’s

  supervisor. (Id., PageID.136 - 137). Timothy McIlwain was the Plant Manager of the mill where

  Plaintiff worked. (Id., PageID.137).

         Notwithstanding allegations that Plaintiff counseled Defendants against failing to offer

  positions to internal African-America employees (Doc. 23, PageID.137 - 138), Plaintiff’s sole claim

  against Defendants and her response to the Motion for Summary Judgment focus on her

  opposition to pregnancy discrimination by her previous employer, Memorial Hermann (“MH”).

  Plaintiff had been employed by MH as a Human Resources Business Partner II. (Doc. 110-2,

  PageID.1356). In that capacity, she was responsible for managing MH employee complaints,

  providing advice relating to employment matters, and assisting with compliance with

  employment laws. (Id., PageID.1368 - 1369, and 1370).

         On or about June 6, 2017, while employed with Defendants, Plaintiff received a deposition

  notice to testify in an action against MH. That action was filed by former MH employees for

  pregnancy discrimination. (Doc. 23, PageID.138). Plaintiff was not a party to the action.

  However, in her capacity as MH Human Resources Business Partner, Plaintiff had “counseled”

  MH leadership against terminating the employees. (Id.). The attorney for the plaintiff-

  employees contacted Plaintiff because she was the MH HR business partner at the time the

  plaintiff-employees filed their EEOC charge against MH. (Doc. 110-2, PageID.1373).

         At her deposition in the action against MH, Plaintiff testified that her involvement in the

  termination of the former MH employees included advice to MH in her capacity as an HR business

  partner. (Id., PageID.1374). She advised MH “not to do anything” until she consulted with an HR

  advisor, because she was concerned about FMLA issues. (Doc. 110-4, PageID.1423 and 1429).


                                                  4
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 5 of 10                     PageID #: 7420




  Plaintiff was involved in multiple meetings within MH concerning the terminations.             (Id.,

  PageID.1430).

         After receiving the deposition notice, Plaintiff informed Mr. McIlwain, Mr. Hawkins, and

  Defendants’ “HR Admin Assistant” Jessie Jackson that her deposition was set for June 29,

  2017. (Doc. 23, PageID.138). She informed Mr. Hawkins that “three female employees were

  terminated from her previous employer [MH] while on FMLA and had filed an

  EEOC case.” (Id.). Plaintiff said she testified “for the plaintiffs,” and Mr. Hawkins responded,

  “That means you went against your previous employer.” (Id., PageID.139). Mr. Hawkins told

  Plaintiff “that giving the deposition (against my former employer) made things clear

  to him.” (Id.). On or about July 12, 2017, HR Assistant Jackson told Plaintiff that Mr. McIlwain

  tried to get her (Jackson) “to say things that I didn’t know.” Plaintiff was terminated on or about

  July 19, 2017 and replaced with a male. (Id.).

         In her FAC and Opposition to Defendants’ Motion for Summary Judgment (Doc. 114),

  Plaintiff argues that her opposition to MH’s pregnancy discrimination and her related deposition

  constitutes “protected activity,” and that Defendants terminated her in retaliation for engaging

  in it. Defendants contend that, as a matter of law, Plaintiff’ opposition to MH’s discrimination

  and her deposition do not constitute “protected activity” for purposes of Title VII because it

  related solely to Plaintiff’s capacity as MH’s HR manager. (Doc. 110, PageID.1333 - 1335).

  Defendants additionally argue that Plaintiff was not engaged in “protected activity” because her

  opposition and deposition involved MH’s pregnancy discrimination and not any unlawful

  employment practice by Defendants. (Id., PageID.1333).




                                                   5
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 6 of 10                       PageID #: 7421




         As stated by the Eleventh Circuit Court of Appeals in Crawford v. Carroll, Title VII “prohibits

  retaliation against an employee ‘because [s]he has opposed any practice made an unlawful

  employment practice by [Title VII], or because [s]he has made a charge, testified, assisted, or

  participated in any manner in an investigation, proceeding, or hearing [thereunder].’” 529 F.3d

  961, 970 (11th Cir. 2008) (citing 42 U.S.C. § 2000e-3(a)). To establish a prima facie case of

  retaliation under Title VII, a plaintiff “must show that ‘(1) [s]he engaged in a statutorily protected

  activity; (2) [s]he suffered an adverse employment action; and (3) [s]he established a causal link

  between the protected activity and the adverse action.’” Johnson v. Mobile Infirmary Med. Ctr.,

  2015 U.S. Dist LEXIS 44990, at *63 – 64 (S.D. Ala. April 7, 2015) (quoting Bryant v. Jones, 575 F.3d

  11281, 1307 - 08 (11th Cir. 2009)).

         Viewing the record evidence, and all reasonable inferences, in the light most favorable to

  Plaintiff, the Court concludes that Plaintiff has failed to establish a genuine issue of material fact

  that she engaged in “statutorily protected activity,” and therefore that Plaintiff cannot establish

  a prima facie case of retaliation under Title VII.

         First, Plaintiff’s opposition to pregnancy discrimination by her former employer MH, and

  her deposition testimony in the related case against MH, were all actions taken in the context of

  her employment as a MH employment manager, namely, a MH “Human Resources Business

  Partner.” As such, Plaintiff was not engaged in “protected activity” as a matter of law under the

  “manager rule” articulated in Brush v. Sears Holdings Corp., 466 Fed. Appx. 781 (11th Cir. 2012).

  In Brush the Court explained, “a management employee that, in the course of her normal job

  performance, disagrees with or opposes the actions of an employer, does not engage in

  ‘protected activity.’” 466 Fed. Appx. at 787 (citing McKenzie v. Renberg’s Inc., 94 F.3d 1478 (10th


                                                       6
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 7 of 10                       PageID #: 7422




  Cir. 1996); Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617 (5th Cir. 2008)). “Instead,” the Court

  held “to qualify as ‘protected activity’ an employee must cross the line from being an employee

  ‘performing her job . . . to an employee lodging a personal complaint.’” Id. (quoting McKenzie,

  94 F.3d at 1486). The Court in Brush expressly found the “‘manager rule’ persuasive and a viable

  prohibition against certain individuals recovering under Title VII.” 466 Fed. Appx. at 787.

         Under the facts of this case, there can be no reasonable dispute that Plaintiff’s

  involvement in the termination of the former MH employees was solely in her capacity as a MH

  human resources manager. Plaintiff’s activities in relation to the terminations were consistent

  with her managerial responsibilities as a MH Human Resources Business Partner. The same is

  true of her deposition. Plaintiff was contacted by counsel for the terminated MH employee-

  plaintiffs for the very reason that Plaintiff was the MH human resources manager at the time

  they submitted their EEOC charge. Any concern or opposition expressed by Plaintiff to pregnancy

  discrimination committed by MH was within or directly related to the “normal job performance”

  of a MH Human Resources Business Partner.

         Further, there is no evidence that Plaintiff crossed “the line from being an employee

  ‘performing her job . . . to an employee lodging a personal complaint.’” Brush, 466 Fed. Appx. at

  787. As with the plaintiff in Brush, “[t]here is simply no evidence in the record that [Plaintiff] was

  asserting any rights under Title VII or that she took any action adverse to the company during the

  investigation.” Id.

         In response to Defendant’s argument for the application of the “manager rule,” Plaintiff

  does not dispute the managerial nature of her activity related to the terminations. Rather, she

  focuses on the “manager rule” itself. (Doc. 114, PageID.1693 - 1694). Plaintiff notes that Brush


                                                    7
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 8 of 10                                    PageID #: 7423




  is an unpublished opinion. The Court is mindful that Brush is unpublished. It is not, however,

  unpersuasive. Other district courts in the Eleventh Circuit have applied the “manager rule” based

  on the Court’s opinion in Brush. For example, the court in McMullen v. Tuskegee Univ., 184

  F.Supp.3d 1316, 1322 (M.D. Ala. 2016) rejected an argument that Brush should not be followed

  because it is an unpublished opinion. The court expressly held that the “‘manager rule’ can apply

  in a Title VII case,” and granted summary judgment where plaintiff’s “actions were taken in the

  course of her employment duties, not in a personal role and, therefore, were not protected

  activities.” 184 F.Supp.3d at 1324. The court in McMullen also noted that other Eleventh Circuit

  district courts have applied the “manager rule.”1 The “manager rule” was more recently applied

  by the court in Laska v. Kelley Mfg. Co., 2019 U.S. Dist. LEXIS 165107, at *20 – 23 (M.D. Ga. Sept.

  26, 2019)(citing Hartzog v. Resolute FP US, Inc., 2016 U.S. Dist. LEXIS 148853 (N.D. Ala. Oct. 27,

  2016)).

            Plaintiff also notes that cases cited in Brush for the “manager rule” involved FLSA rather

  than Title VII claims, i.e., McKenzie, 94 F.3d 1478, and Hagan, 529 F.3d 617. (Doc. 114,

  PageID.1693). The Plaintiff fails, however, to offer any argument as to how that distinction

  constitutes a meaningful difference to the application of the “manager rule” in Title VII cases.

  The Court will not attempt to formulate an argument for her.

            Plaintiff would have this Court follow what she describes as the “binding precedent” of

  Gogel v. Kia Motors Mfg. of Ga., Inc., 904 F.3d 1226 (11th Cir. 2018). (Doc. 114, PageID.1693 -

  1694). Gogel has been vacated, and is awaiting en banc review. See Gogel v. Kia Motors Mfg. of



  1
   Cyrus v. Hyundai Motor Mfg. Ala., LLC, 2008 U.S. Dist. LEXIS 33826 (M.D. Ala. April 24, 2008), Fletcher v. Supreme
  Beverage Co., 2014 U.S. Dist. LEXIS 154712 (N.D. Ala. Oct. 31, 2014), and Raney v. Paper & Chemical Supply, Co., 2012
  U.S. Dist. LEXIS 68392 (N.D. Ala. April 24, 2012).

                                                           8
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 9 of 10                      PageID #: 7424




  Ga., Inc., 926 F.3d 1290 (11th Cir. 2019). Furthermore, nowhere in the now vacated Gogel

  opinion did the Court mention the “manager rule” or Brush. Given the state of the law in this

  Circuit as of the entry of this Memorandum Opinion, including the opinion in Brush, the Court

  concludes that the “manager rule” applies and prevents Plaintiff from establishing a prima facie

  case of Title VII retaliation.

          The Court alternatively concludes that Plaintiff did not engage in “protected activity”

  because her activity did not concern unlawful employment practices of her employer, the

  Defendants. See EEOC v. Kumi Mfg. Ala., LLC., 2011 U.S. Dist. LEXIS 3051 (M.D. Ala. Jan. 11, 2011).

  In Kumi Mfg. Ala, LLC., the court held that a complaint of discrimination “by a former employer,

  made to his then-current employer, is not opposition to an unlawful employment practice

  protected by Title VII's opposition clause.” 2011 U.S. Dist. LEXIS 3051, at *44. The court relied

  on language in the Eleventh Circuit Court of Appeals’ decision in Butler v. ALDOT, 536 F.3d 1209,

  1213 (11th Cir. 2008) that, to “state a prima facie case of retaliation under the opposition clause,

  a plaintiff must show that ‘he had a good faith, reasonable belief that the employer was engaged

  in unlawful employment practices.’” Kumi Mfg. Ala, LLC., 2011 U.S. Dist. LEXIS 3051, at *45

  (emphasis in original).

          Plaintiff’s activities concerned those of her former employer, MH. The Court agrees that

  Plaintiff’s activity directed to MH’s “unlawful act of pregnancy discrimination is not a protected

  activity that supports a retaliation claim against” Defendants. (Doc. 110, PageID.1338).




                                                   9
Case 1:18-cv-00492-JB-MU Document 141 Filed 07/29/20 Page 10 of 10                               PageID #: 7425




                                                 CONCLUSION

          Upon due consideration, the Court orders that Defendants’ Motion for Summary

  Judgment is GRANTED on the ground that Plaintiff did not engage in protected activity and,

  therefore, cannot establish a prima facie claim for retaliation under Title VII.2

          DONE and ORDERED this 29th day of July, 2020.

                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE




  2
    Plaintiff’s Motion to Exclude the Testimony of Timothy McIlwain (Doc. 116) is denied as moot, in light of the
  grounds of the Court’s Memorandum Opinion. Plaintiff’s Motion for Sanctions (Doc. 117) is denied.

                                                        10
